     Case 20-20842     Doc 24   Filed 03/12/20 Entered 03/12/20 14:54:47     Desc Main
                                  Document     Page 1 of 2




   Dated: March 12, 2020
   The following is SO ORDERED:


                                               ________________________________________
                                                         George W. Emerson, Jr.
                                                  UNITED STATES BANKRUPTCY JUDGE


   ____________________________________________________________




                                                                              IT111
                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF TENNESSEE

In re:                                                          Chapter 13
JOSEPHINE C EGGERSON
Debtor(s)                                                       Case No. 20-20842-E

                           ADMINISTRATIVE ORDER REGARDING
             NOTICE OF POST-PETITION MORTGAGE FEES EXPENSES AND CHARGES


      It appearing to the Court that the Standing Chapter 13 Trustee has shown that
the following notice was filed against the estate of the debtor and that such
notice is a post petition debt not provided for by the Debtor's Chapter 13 plan:


NAME AND ADDRESS OF CREDITOR                   AMOUNT              CLASSIFICATION

HOME POINT FINANCIAL CORPORATION
11511 LUNA ROAD SUITE 300                      $750.00       FEES, COSTS AND EXPENSES
FARMERS BRANCH, TX 75234                                     (RULE 3002.1)
                                                             Debt Not Provided For

Court Claim/Document #2
      Your Trustee has examined the notice and recommends to the Court that it be
deemed a debt not provided for in Debtor 's Chapter 13 plan and Trustee is not to
pay on notice until Chapter 13 plan is modified to provide for notice.

      Premises considered, the Court being of the opinion that the Trustee 's motion
is well founded.
      Case 20-20842   Doc 24   Filed 03/12/20 Entered 03/12/20 14:54:47   Desc Main
                                 Document     Page 2 of 2

   IT IS THEREFORE, ORDERED that the above notice be deemed a debt not provided for
by the plan as recommended by the Trustee and that a copy of this motion and order
be mailed to the Debtor(s) and Debtor's attorney of record. The Debtor (s)shall be
given 30 days within which to file a written application for modification of this
order and, in the absence of such application, this order shall become final.


                                                       /S/Sylvia Ford Brown
                                                       CHAPTER 13 TRUSTEE
CC:   Sylvia Ford Brown
AH
      JOSEPHINE C EGGERSON
      3167 DAHLIA DRIVE
      MEMPHIS, TN 38127

      REAVES LAW FIRM
      4466 ELVIS PRESLEY BLVD SUITE 310
      MEMPHIS, TN 38116

      HOME POINT FINANCIAL CORPORATION
      11511 LUNA ROAD SUITE 300
      FARMERS BRANCH, TX 75234
